Citation Nr: 1520116	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  09-36 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to March 2005, as well as an additional four months of active duty while serving in the Air National Guard from May 1983 to August 1985.  He provided testimony at a June 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.  In October 2013, the Board remanded for additional development.


FINDINGS OF FACT

1.  The Veteran was treated for bronchitis on several occasions in service.

2.  A current diagnosis of recurrent bronchitis is shown to be chronic.


CONCLUSION OF LAW

A respiratory disorder, to include bronchitis, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, neither bronchitis nor reactive airway disease are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As above, neither bronchitis nor reactive airway disease are listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In addition to the laws and regulations governing service connection outlined above, a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he has recurrent bronchitis that began during active service.  Post-service evidence reflects complaints of respiratory symptomatology as early as a December 2007 VA examination where he was diagnosed "chronic recurring bronchial respiratory infection" with no functional impairment.  In December 2008, he was treated for bronchitis.  A January 2009 private treatment note indicates a diagnosis of recurrent bronchitis.  Therefore, a chronic respiratory disorder is currently shown.

As continuity of symptomatology and presumptive service connection are not applicable, the threshold question is whether there is a nexus between the Veteran's current diagnosis and service.  While the record suggests that he experienced symptoms of bronchitis prior to service, the evidence indicates that he was sound upon entry; therefore, the presumption of soundness attaches and the issue is one of service-connection not service aggravation.  

To that end, service treatment records show episodes of bronchitis in October 1987, December 1987, March 1989, September 1993, and January 2004.  The Veteran was discharged in March 2005 and diagnosed with bronchitis in December 2007.  At the December 2007 VA examination, he reported having chronic, recurrent bronchial respiratory infections during and since service.  He also indicated that he had two to three infections per year, mostly in the wintertime where he was usually prescribed antibiotics and the symptoms resolved promptly.  As noted above, the diagnosis was "chronic recurring bronchial respiratory infection.  No functional impairment."  An opinion as to etiology was not provided.

In a June 2009 VA examination report, the Veteran complained of chronic, recurring bronchitis.  It was noted that he was diagnosed with reactive airway disease in 2008.  The diagnosis was reactive airway disease.  An opinion as to etiology was not provided.  In an attempt to obtain a medical nexus, the claim was remanded in August 2013 but the Veteran failed to report for an October 2013 VA examination.  Nonetheless, additional medical evidence was added to the file which has been considered.

In light of the totality of the record, the Board finds that service connection is warranted.  As noted above, a current respiratory disorder has been shown.  Further, incurrences of bronchitis are noted in the service treatment records.  Finally, the post-service medical evidence indicates that the bronchitis is chronic suggesting that the current symptoms are the same as the recurring bronchitis noted in service.  Therefore, service connection is granted based on nexus.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for a respiratory disorder, to include recurrent bronchitis, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


